Citation Nr: 1707197	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for mesothelioma with lung scarring. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for diabetes mellitus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of mesothelioma.


CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish service connection for mesothelioma. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided by a letter in March 2010.
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's mesothelioma claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed mesothelioma. However, VA need not conduct an examination with respect to the mesothelioma claim, as the evidence of record contains sufficient competent medical evidence to decide the claim. See 38 C.F.R. § 3.159(c) (4). Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. As will be discussed in more detail below, the standards of McLendon are not met in this case as the competent evidence outweighs a finding that the Veteran has a diagnosis of mesothelioma or that he suffers from symptoms thereof.  

In conclusion, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II. Service Connection for Mesothelioma

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304. To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record does not contain any competent medical evidence of a diagnosis of mesothelioma. The Veteran's service treatment records do not contain a diagnosis of mesothelioma nor a history of complaints or treatment for symptoms related to the lungs. At the Veteran's separation examination in January 1969, the examiner indicated that his lungs were normal. Similarly, the Veteran's post-service treatment records do not include a diagnosis of mesothelioma.

More broadly, the Veteran's post-service treatment records are also silent for complaints related to his lungs. The Veteran does have a history of shortness of breath and chest pains prior to March 2010. However, those symptoms were subsequently attributed to a heart problem that was treated surgically in March 2010. During the surgery, the Veteran developed bilateral pleural effusions secondary to the heart problem/surgery. The Veteran's pleural effusions were addressed at the time of the surgical procedure, and his medical records do not contain any subsequent indications of pleural effusions. During a physical examination at the Hampton VA Medical Center (VAMC) in January 2011, the Veteran continued to complain of chest pain and shortness of breath following his surgery. On examination in January 2011, the Veteran's breathing was clear bilaterally. The Veteran's chest pain and shortness of breath improved by his next appointment in April 2011, and his breathing did not indicate any problems when he was examined. Another physical examination at the Hampton VAMC in October 2011 similarly found that the Veteran's breathing was clear bilaterally and made no mention of any lung problems.  

Based on the above, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of mesothelioma. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  In reaching this conclusion, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences.  However, his statements that he has mesothelioma which is related to his active service are not competent evidence, as he is a layperson and lacks the training to opine regarding medical diagnosis and causation; these are questions medical in nature and not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Because the record does not show a diagnosis of mesothelioma during any of the relevant time periods, the Board finds that there is no valid claim of service connection for such disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Hence, service connection for mesothelioma is denied.


ORDER

Entitlement to service connection for mesothelioma denied.



REMAND

The Veteran has been diagnosed with and treated for diabetes mellitus since at least the spring of 2010. The Veteran has consistently claimed that during his service in the Philippines he was required to visit the Republic of Vietnam on at least one occasion. The Veteran's tour of duty in the Philippines (January 1968 to February 1969) corresponds with the time period during which VA regulations presume service members were exposed to certain herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2016). Those herbicide agents are in turn presumed to cause certain chronic diseases, including diabetes mellitus. 38 C.F.R. § 3.309(e). 

The Veteran has also stated in written statements received by VA in December 2015 and 2016, that the stressor that caused his PTSD occurred during his visits to Vietnam.

In those same statements, the Veteran indicated that he received additional "combat pay" as a result of his duties which took him to Vietnam. A review of the record does not show that efforts have been undertaken to determine whether the Veteran, in fact, received combat pay in service.  As he has identified Federal records which potentially may help establish his PTSD and diabetes mellitus claims, a remand is necessary in order to develop for those records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies if potentially pertinent to the claim(s) before VA).

Additionally, while this matter is on remand, the AOJ should obtain any records of VA medical treatment that are not already associated with the claims file. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records and associate those treatment records with the claims file.

2. Obtain records of the Veteran's payment and compensation from the United States Government for the time that he served in the Philippines (identified in his service personnel records as approximately January 1968 to February 1969).  Specific to this request, it should be determined whether the Veteran received any combat pay during this time period (to include for visiting the Republic of Vietnam).

All attempts to secure the above-referenced evidence must be documented in the claims file. If, after making reasonable efforts to obtain these records, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran and his representative should be so notified in accordance with 38 C.F.R. § 3.159(e) (2016). The Veteran must then be given an opportunity to respond.

3. Once the above development is complete, undertake any development indicated as a result of the development ordered above, to include any necessary VA examinations. Then readjudicate the claims on appeal. If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


